Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 11, 2015 relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Fuel System Solutions, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2014. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP New York, NY May 28, 2015
